          Case 2:17-cv-02386-ODW-PLA Document 93 Filed 12/14/18 Page 1 of 2 Page ID #:725



                   1
                   2
                   3
                   4
                   5
                   6
                   7
                   8                        UNITED STATES DISTRICT COURT
                   9                      CENTRAL DISTRICT OF CALIFORNIA
              10
              11       KEVIN A. SHAW,                          Case No. 2:17-CV-02386-ODW-PLA
              12                       Plaintiff,              ORDER TO EXTEND DISCOVERY
                                                               STAY THROUGH JANUARY 30, 2019
              13             v.
              14       KATHLEEN F. BURKE, et al.,
              15                       Defendants.
              16
              17
              18
              19
              20             Pursuant to the stipulation of the Parties and their counsel, and good cause
              21       having been shown, the Court orders as follows:
              22
              23             1.    The stay of discovery ordered by the Court on October 9, 2018 (Dkt.
              24       91) is hereby extended; discovery shall continue to be stayed pending the January 9,
              25       2019 Board of Trustees’ meeting of the Los Angeles Community College District
              26       and through January 30, 2019;
              27
              28
  C ROWELL
& M ORING LLP                                                            [PROPOSED] ORDER TO EXTEND DISCOVERY STAY;
ATTORNEYS AT LAW                                                                        CASE NO. 2:17-CV-02386-ODW-PLA
          Case 2:17-cv-02386-ODW-PLA Document 93 Filed 12/14/18 Page 2 of 2 Page ID #:726



                   1         2.    The July 16, 2019 trial date and all other dates scheduled in the
                   2   Court’s October 9, 2018 Order (Dkt. 91) shall remain unchanged.
                   3
                             IT IS SO ORDERED.
                   4
                   5
                   6         Dated: December 14, 2018

                   7                                                By ___________________________
                                                                        Hon. Otis D. Wright II
                   8
                   9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
  C ROWELL
& M ORING LLP                                                           [PROPOSED] ORDER TO EXTEND DISCOVERY STAY;
ATTORNEYS AT LAW
                                                             -1-                       CASE NO. 2:17-CV-02386-ODW-PLA
